             Case 1-15-41173-cec         Doc 352     Filed 07/29/20      Entered 07/30/20 00:13:25


                                       United States Bankruptcy Court
                                       Eastern District of New York
In re:                                                                                  Case No. 15-41173-cec
Community Environmental Center, Inc.                                                    Chapter 11
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0207-1           User: jfebus                 Page 1 of 5                   Date Rcvd: Jul 27, 2020
                               Form ID: 226                 Total Noticed: 173


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 29, 2020.
db             +Community Environmental Center, Inc.,      c/o Rosen & Associates, P.C.,     747 Third Avenue,
                 New York, NY 10017-2803
aty            +Sanford P Rosen,    Rosen & Associates, P.C,     747 Third Avenue,    New York, NY 10017-2850
smg            +NYC Department of Finance,     345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,     Attn: Insolvency Unit,     Bldg. #12, Room 256,
                 Albany, NY 12240-0001
smg            +United States of America,     Secretary of the Treasury,     15th Street & Pennsylvania Ave. NW,
                 Washington, DC 20220-0001
8533719        +2 Elton LLC,    Shinda Management Corp.,     2 Elton St.,    Brooklyn, NY 11208-1054
8631746        +3462 Third Avenue,    Owner Realty LLC,     3092 Hull Avenue,    Bronx, NY 10467-4637
8674167        +3462 Third Avenue Owner Realty LLC,      c/o Bonnie Fire, Esq,    3251 Third Avenue 2nd Floor,
                 Bronx NY 10456-6943
8631748        +3462 Third Avenue Owner Realty LLC,      c/o Clifford J. Bond, Esq.,    69 Kewanee Road,
                 New Rochelle, NY 10804-1301
8533720        +35-41 Clarkson LLC,    95-04 Delancey St.,     New York, NY 10002-3165
8533721        +739 LLC,    739 Dumont Ave.,    Brooklyn, NY 11207-5434
8533722         A-1 State Inc.,    14408 Liberty Avenue,     Jamaica, NY 11435-4832
8533723        +A. Heating, Inc.,    1841-58th Street,     Brooklyn, NY 11204-2058
8631747        +A.F. Supply Corp.,    1000 S. 2nd St.,     Harrison, NJ 07029-2321
8631749        +A.F. Supply Corp.,    c/o Marylou Paolucci & Associates,      16 Trent Lane,
                 Smithtown, New York 11787-1238
8669191        +A.S.K Construction, Inc.,     48-51 36th St.,    Long Island City, NY 11101-1917
8561754        +A.S.K. Construction, Inc.,,     David M. Mannion,    Blakeley LLP,    54 W. 40th St.,
                 New York, NY 10018-2602
8533725        +ADP Brooklyn,    20 Jay Street,    Suite 436,    Brooklyn, NY 11201-8311
8533726        +ADP, LLC,    PO Box 842875,    Boston, MA 02284-2875
8533729        +ASK Construction,    48-51 36th St.,     Long Island City, NY 11101-1917
8533727        +AllState,    PO Box 3589,    Akron, OH 44309-3589
8573984        +American Empire Surplus Lines Insurance Co.,      Great American Towers - 25N,     301 E. 4th Street,
                 Cincinnati, OH 45202-4245
8533728        +American Pipe & Tank Lining Co,     1142 46th Road,    Long Island City, NY 11101-6293
8533730        +Assc. for Energy Afford.,     105 Bruckner Boulevard,     Bronx, NY 10454-4537
8533731        +Assc. of Energy Engineers,     3168 Mercer University Drive,     Atlanta, GA 30341-5630
8533733       #+B&C Industries,    55 Onderlook Avenue,     Ridgewood, NY 11385-1054
8545467        +Baudville Inc.,    5380 52nd St SE,    Grand Rapies, MI 49512-9765
8533734        +Bethel AME Church,    60 W 132nd St.,     New York, NY 10037-3399
8545468        +Bollinger Inc,    101 JFK Parkway,    Shore Hills, NJ 07078-2716
9025193        +Bond, Schoeneck & King, PLLC,     Stephen A. Donato, Esq.,     Sarah M. Harvey, Esq.,
                 Attorneys for Richard M. Cherry,     One Lincoln Center,     Syracuse, New York 13202-1306
8765985        +CEC Stuyvesant Cove, Inc.,     c/o Gordon & Rees, LLP,     One Battery Park Plaza, 28th Fl,
                 New York, NY 10004-1582
8554410        +CEC Stuyvesant Cove, Inc.,     c/o Quinn Emanuel Urquhart & Sullivan, L,
                 51 Madison Avenue, 22nd Floor,     New York, NY 10010-1603
8533738        +CERTILMAN BALIN ALDER,     90 Merrick Avenue,    Attn: James A. Rose, Esq.,
                 East Meadow, NY 11554-1597
8590836        +CON EDISON,    BANKRUPTCY GROUP,    4 IRVING PLACE,ROOM 1875-S,     NEW YORK, NY 10003-3502
8533736        +Canarsie Coaltion,    Bay Shore Community Center,     5955 Shore Parkway,
                 Brooklyn, NY 11236-5705
8533737        +Cassone,    1950 Lakeland Ave,    Ronkonkoma, NY 11779-7400
8673451        +Christopher J. Collins,     175 West 12th St,    NY NY 10011-8275
8533739        +Color Edge, Inc.,    127 W. 30th Street,     New York, NY 10001-4278
8765986        +Community Environmental Center, Inc., et al.,      c/o Kaufman Borgeest & Ryan LLP,
                 200 Summit Lake Drive, 1st Floor,     Valhalla, New York 10595-1338
8533741         Cornell University,    PO Box 22,    Attn: Kimberly Fenner,     Ithaca, NY 14851-0022
8658997         Cornell University,    c/o Office of University Counsel,      300 CCC Building, 235 Garden Ave.,
                 Cornell University,    Ithaca, NY 14853
8533742        +Crystal Window & Door Sys,     31-10 Whitestone Expwy,     Flushing, NY 11354-2531
9616501        +Crystal Window & Door Systems, LTD,      650 College Road East, Suite 2005,
                 Princeton, NJ 08540-6779
8544828        +Crystal Window & Door Systemss, LTD,      Coface North America Insurance Company,
                 50 Millstone Rd., Bldg. 100, Ste. 360,      East Windsor, NJ 08520-1415
8533743        +Cypress Corners,    625 Jamaica Ave,     Brooklyn, NY 11208-1203
8533744        +Cypress Courts Associates,     296 Jerome Street,    Brooklyn, NY 11207-3234
8533745        +Cypress Hills LDC,    625 Jamaica Avenue,     Brooklyn, NY 11208-1203
8533747         Damage Recovery Unit,     PO Box 405738,    Atlanta, GA 30384-5738
8646602        +Dartiny Wadler,    c/o Rubenstein and Rynecki,     16 Court Street, Suite 1717,
                 Brooklyn, NY 11241-1017
8533749        +Doherty Bread,    7 Pearl Court,    Allendale, NJ 07401-1654
8716171        +Donald H. Elliott,    c/o Patrick Stoltz - KBR,     200 Summit Lake Drive,     1st Floor,
                 Valhalla, NY 10595-1338
8698730        +Dual Purpose Corporation,     C-TECH Collections Inc,     5505 Nesconset Hwy Ste 200,
                 Mt Sinai NY 11766-2026
8533750        +Dual Purpose Corporation,     33-11 Francis Lewis Blvd.,     Flushing, NY 11358-1928
            Case 1-15-41173-cec         Doc 352      Filed 07/29/20      Entered 07/30/20 00:13:25




District/off: 0207-1          User: jfebus                  Page 2 of 5                   Date Rcvd: Jul 27, 2020
                              Form ID: 226                  Total Noticed: 173


8533752        +Eagle Insulation,    47-25 27th Street,     Long Island City, NY 11101-4410
8673452        +Ellen Witzling Roff,    235 E 22 Street,     Apt. 11T,    New York, NY 10010-4638
8533753        +Elston Houses, Inc.,    630 Howard Avenue,     Brooklyn, NY 11212-4145
8533754        +Enterprise Rent-A-Car,     600 Corporate Park Dr,     Saint Louis, MO 63105-4211
8533756         FedEx,    3878 Airways, Module H3,    Department 4634,     Memphis, TN 38116
8533758        +Gold Protective Systems,     41 E Main St #2,    Freehold, NJ 07728-2244
8715525        +Gregory P. Pressman,    c/o Patrick Stoltz - KBR,      200 Summit Lake Drive,    1st Floor,
                 Valhalla, NY 10595-1338
8533760        +Greiner-Maltz NY Mgmt.,     24-09 38th Ave,    Long Island City, NY 11101-3512
8533761        +H&L Heating Supply,    1077 Coney Island Ave,     Brooklyn, NY 11230-2305
8533762        +HDR Engineering, Inc.,     1 Blue Hill Plaza,    PO Box 1509,    Pearl River, NY 10965-3104
8533764         Home Depot,    PO Box 9055,    Dept 32-2501211506,     Des Moines, IA 50368
8533765        +IDVILLE,    5380 52nd Street,    Grand Rapids, MI 49512-9765
8533766        +Iiya Geller,    958 Nugent Ave,    Staten Island, NY 10306-5437
8533767        +Independence Residences,     93-22 Jamaica Ave., 2 FL,     Woodhaven, NY 11421-2219
8534823        +JP Morgan Chase Bank, NA,     c/o Platzer, Swergold et al,     Attn: Clifford A. Katz, Esq.,
                 475 Park Avenue South, 18th Floor,     New York, NY 10016-6901
8533772        +JPMorgan Chase Bank, NA,     c/o Platzer, Swergold,     Levine, Goldberg, Katz,
                 475 Park Avenue South, 18th Floor,     New York, NY 10016-6901
8533769        +Javed Ashraf,    15 Marigold Court,    Holtsville, NY 11742-2531
8561353        +Jessica Roff,    595 President Street,     Apt 1-L,    Brooklyn, NY 11215-1106
8533770        +Jewish Child Care Assoc.,     858 E. 29th Street,     Brooklyn, NY 11210-2927
8533771        +Joseph Edelstein,    1159 39th Street,     Brooklyn, NY 11218-1998
8713492        +Justin Green,    c/o Patrick Stoltz - KBR,     200 Summit Lake Drive,     1st Floor,
                 Valhalla, NY 10595-1338
8792147        +Justin Tan, Esq.,    Bond, Schoeneck & King, PLLC,      1010 Franklin Avenue, Suite 200,
                 Garden City, NY 11530-2900
8714985        +Karen L. Outlaw,    c/o Patrick Stoltz-KBR,     200 Summit Lake Drive,     1st Floor,
                 Valhalla NY 10595-1338
8927394        +Ken Daniels,    WILSON ELSER MOSKOWITZ EDELMAN & DICKER,      150 East 42nd Street,
                 New York, New York 10017,     Tel 10017-5639
8533773        +L&M Builders Group,    1865 Palmer Avenue,     Suite 203,    Larchmont, NY 10538-3037
8554796        +L&M Builders Group LLC,     c/o Law Office of Kenneth G.,     Roberts, P.C.,
                 1865 Palmer Ave. Ste 203,     Larchmont, NY 10538-3037
8533775        +LEAF,    GB Collections, LLC,    145 Bradford Dr.,     West Berlin, NJ 08091-9269
8561354        +Litchfield Cavo,    303 W. Madison Street,     Suite 300,    Chicago, IL 60606-3300
8533776        +Local 10,    10-54 47th Avenue,    Long Island City, NY 11101-5300
8533777        +Lorman Education Svc,     2510 Alpine Road,    Eau Claire, WI 54703-9560
8533778        +Lovell Safety Mgmt Co.,     110 William St #1200,     New York, NY 10038-3942
8533783        +MHANY Management, Inc.,     2-4 Nevins St.,    Brooklyn, NY 11217-1083
8533784         MTA Bridges & Tunnels,     Randall’s Island,    Attn: James Ferrara,    New York, NY 10035-0035
8533785        +MXM Contractors,    35 Van Brunt Rd.,    Far Rockaway, NY 11693-1202
8533779        +Magic Pest Mgmt., LLC,     5901 Kissena Blvd,    Flushing, NY 11355-5547
8533780        +Megapath,    6800 Koll Center Parkway,     Suite 200,    Pleasanton, CA 94566-7053
8533781        +Meller Electric Inc.,     2529 Atlantic Avenue,     Brooklyn, NY 11207-2345
8533782        +Metlife Group,    200 Park Avenue,    New York, NY 10166-0005
8533793        +NYC Dept of Finance,    66 John Street,     New York, NY 10038-3728
8533794        +NYC Dept of Finance,    School Zone Camera Unit,      66 John St. Rm 104,    New York, NY 10038-3728
8533795        +NYC Water Board,    59-17 Junction Boulevard,     8th Floor,    Elmhurst, NY 11373-5188
8546504        +NYP Holdings, Inc.,    c/o Rhett A. Frimet, P.C., Esq.,      10 East 40th Street, 46th Floor,
                 New York, NY 10016-0301,     Attn: Rhett A. Frimet, Esq.
8533796        +NYS Department,    of Tax and Finance,     Attn: Office of Counsel,    Bld. 9, WA Harriman Camp.,
                 Albany, NY 12227-0001
8533787        +Network Tier, Inc.,    54 Lerer Lane,    Staten Island, NY 10307-2401
8533788        +New Penn Motor Express,     5860 Page Place,    Maspeth, NY 11378-2235
8533789        +New York Heating,    354 Humboldt St.,     Brooklyn, NY 11211-3740
9313337        +New York State Department of Taxation and Finance,       Barbara D Underwood,
                 28 Liberty Street, 17th Floor,     New York, NY 10005-1495
8533790        +New York State Insr. Fund,     99 Church Street,     New York, NY 10007-2703
8533792        +Noel Collado,    38 Autumn Avenue,    Brooklyn, NY 11208-1512
8533798        +O’Connor Davies, LLP,     665 Fifth Avenue,    New York, NY 10022-5305
8533799        +Office Depot,    6600 North Military Trail,     Boca Raton, FL 33496-2434
8533800         Office of Univ. Counsel,     300 CCC Building,    Garden Avenue,    Ithaca, NY 14853
8574504        +Official Committee of Unsecured Creditors,      c/o DiConza Traurig Kadish LLP,
                 Attn: Allen G. Kadish, Esq.,      630 Third Avenue,     New York, NY 10017-6705
8585290        +P.C. Richard & Son Long Island Corporation,      c/o Certilman Balin Adler & Hyman, LLP.,
                 90 Merrick Avenue,    East Meadow, NY 11554-1500
8533805        +PB Prop. & Construction,     12 New Clarkstown Road,     Nanuet, NY 10954-5209
8546553        +PB Prop. & Construction,     394 Hinsdale St.,    Brooklyn, NY 11207-5015
8533806        +PC Richad & Son, Inc.,     150 Price Pkwy,    Farmingdale, NY 11735-1315
8533801        +Pacific Mgmt. Group Corp.,     744 Coney Island Avenue,     Brooklyn, NY 11218-4333
8533802        +Paetec,    225 W 34th St,    New York, NY 10122-0049
8533803        +Palace Plumbing & Heating,     13 W 24th Street,     New York, NY 10010-3208
8533804        +Parma Tile Mosaic,    29-10 14th St.,    Astoria, NY 11102-3842
8533807        +Performance Systems Dev.,     124 Brindley Street,     Ithaca, NY 14850-5064
8533808        +Philadelphia Parking Auth,     2415 S Swanson St # 1,     Philadelphia, PA 19148-4114
8533809        +Phillips Construction Grp,     1050 E 85th St,    Brooklyn, NY 11236-4230
8546555        +Pinkerton,    61 Broadway,    New York, NY 10006-2701
8533810        +Pinkerton,    610 Fifth Avenue,    Suite 316,    New York, NY 10020-2403
8533811        +Pitney Bowes Inc.,    3001 Summer St.,     Stamford, CT 06905-4317
            Case 1-15-41173-cec         Doc 352      Filed 07/29/20     Entered 07/30/20 00:13:25




District/off: 0207-1          User: jfebus                 Page 3 of 5                    Date Rcvd: Jul 27, 2020
                              Form ID: 226                 Total Noticed: 173


8533812        +Power Survey & Control Co,    2 Cooper Avenue,     Rensselaer, NY 12144-4599
8533813        +Printing Press,    137 South 8th Street,    Brooklyn, NY 11211-6618
8533814        +Prof. Engin. Review C.,    1250 Fifth Ave.,     Belmont, CA 94002-3863
8533815        +Progressive Business Pub.,    370 Technology Dr,     Malvern, PA 19355-1315
8533816        +Project Energy Savers LLC,    68 Jay Street, Suite 516,      Brooklyn, NY 11201-8362
8533821        +RS Means,   700 Longwater Drive,     Norwell, MA 02061-1624
8938738        +Richard Cherry,    1 Washington Square,    Apt 4D,    Larchmont NY 10538-2009
8673849        +Richard Cherry,    c/o Robinson Brog Leinwand Greene Genove,      875 Third Avenue, 9th Floor,
                 New York, NY 10022-0123,    Attn: A. Mitchell Greene
9026777        +Richard M Cherry,    c/o Bond Schoeneck & Kings, PLLC,      One Lincoln Center, 18th Floor,
                 Syracuse, NY 13202-1306
8765639        +Richard M Cherry,    John F. McKay, III, Esq.,     Bond Schoeneck & King, PLLC,
                 1010 Franklin Avenue, Suite 200,     Garden City, NY 11530-2900
8533819        +Ridgewood Bushwick SCC,    220 Irving Ave,    Brooklyn, NY 11237-5011
8549313        +Riverdale Electrical Services,    421 Bruckner Boulevard,      Bronx, NY 10455-5007,
                 Attn: Michelle Tivnan
8533820        +Riverdale Electrical Svc.,    421 Bruckner Blvd.,     Bronx, NY 10455-5007
8533823        +Schulte Roth & Zabel,    919 Third Avenue,    New York, NY 10022-3921
8533824        +Sears Commerical,    3333 Beverly Road,    Hoffman Estates, IL 60179-0001
8533825        +Selah Realty, LLC,    619 Eastern Pkwy,    Brooklyn, NY 11213-3306
8533826        +Snack Time Svcs. Inc.,    115 C Marine Street,     Farmingdale, NY 11735-5622
8533827        +Standard Pest Management,    2580 Steinway St,     Astoria, NY 11103-3708
8533828        +Staples Advantage,    500 Staples Drive,    Framingham, MA 01702-4474
8713704        +State of New York Department of Labor,     Unemployment Insurance Division,
                 Averell Harriman State Office Building,     Building 12, Room 256,     Albany, NY 12240-0001
8533829        +Sterling Last Real Estate,    100 Merrick Rd,     Ste 310 West,    Rockville Centre, NY 11570-4884
8533830        +Sunshine Heating,    104-73 165th St.,    Jamaica, NY 11433-2102
8533831         Susan Kaplan,    27 Prospect Park West,    #3B,    Brooklyn, NY 11215-1706
8533832        +Sustainable Generation LLC,    110 South Poplar Street,      Ste. 400,   Wilmington, DE 19801-5044
8533838        +TGI Office Automation,    120 3rd Street,    Brooklyn, NY 11231-4808
8533843        +TLM Associates LLC,    233 Broadway, Ste 702,     New York, NY 10279-0701
8533847        +TRS Containers,    301 Essex Ave E,    Avenel, NJ 07001-2054
8533834        +Tailors Nest, LLC,    619 Eastern Parkway,    Brooklyn, NY 11213-3306
8533837        +Testo Inc.,   40 White Lake Rd,     Sparta, NJ 07871-3248
8533839        +The Allstate Corporation,    2775 Sanders Rd.,     Ste. 57,    Northbrook, IL 60062-6127
8533840        +The New York Times,    620 8th Ave,    New York, NY 10018-1618
8545469        +Tierney & Courtney,    58-42 Maspeth Ave,    Maspeth, NY 11378-2794
8533842        +Time Warner Cable (G),    60 Columbus Circle,     New York, NY 10023-5860
8533844        +Toter, LLC,   841 Meacham Rd,    Statesville, NC 28677-2983
8533845        +Town of Babylon,    200 East Sunrise Highway,     Lindenhurst, NY 11757-2597
8533846         Traffic Violations Div.,    Plea Unit,    P.O. Box 2950-ESP,     Albany, NY 12220
8533848        +Umit T. Sirt,    411 West Greeen St,    Ithaca, NY 14850-5268
8533852        +Wright Express,    225 Gorham Road,    South Portland, ME 04106-2408
8533854        +YES Contracting Inc.,    12-09 Astoria Blvd.,     Astoria, NY 11102-3711
8545470         ZIPCAR,   c/o Transworld Systems,     PO Box 1520,    Wilmington, DE 19850

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Jul 27 2020 18:35:42
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,    PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Jul 27 2020 18:35:10
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,    201 Varick Street, Suite 1006,    New York, NY 10014-4811
8533748        +E-mail/PDF: DellBKNotifications@resurgent.com Jul 27 2020 18:37:14        Dell Marketing LP,
                 One Dell Way,   MS RR8-07,    Round Rock, TX 78682-7000
8533755        +E-mail/Text: CollectionsDept@figfcu.org Jul 27 2020 18:34:50       Farmers Insurance Group,
                 4680 Wilshire Blvd,    Los Angeles, CA 90010-3807
8671010        +E-mail/Text: grosen@randglaw.net Jul 27 2020 18:35:14       H&L Heating Supply,
                 c/o Rabinowitz & Galina Esqs.,    94 Willis Avenue,    Mineola, NY 11501-2600
8571691         E-mail/Text: sbse.cio.bnc.mail@irs.gov Jul 27 2020 18:35:01       Internal Revenue Service,
                 P.O. Box 7346,    Philadelphia, PA 19101-7346
8538036         E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Jul 27 2020 18:35:42
                 New York State Department of Taxation & Finance,     Bankruptcy Section,    P O Box 5300,
                 Albany New York 12205-0300
8533791        +E-mail/Text: p-lavigne@nipponlifebenefits.com Jul 27 2020 18:35:22        Nippon Life Insurance,
                 Company of America,    655 3rd Avenue,   New York, NY 10017-9113
8601472        +E-mail/Text: ccso.bankruptcy@jpmchase.com Jul 27 2020 18:35:19       Paymentech, LLC,
                 14221 Dallas Parkway,    Building II,   Dallas, TX 75254-2951,    Attn: Lazonia Clark
8533835         E-mail/Text: jschwartzberg@taitem.com Jul 27 2020 18:35:22       Taitem Engineering, PC,
                 110 South Albany Street,    Ithaca, NY 14850-5402
8533850        +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Jul 27 2020 18:34:45
                 Verizon,   500 Technology Drive,    Suite 550,    Saint Charles, MO 63304-2225
8533851        +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Jul 27 2020 18:34:45
                 Verizon Wireless,    2701 S. Johnson Street,   MC-TXD01613,    San Angelo, TX 76904-5803
8594217        +E-mail/Text: vanessa.adams@xerox.com Jul 27 2020 18:35:02       Xerox Corporation,
                 1303 Ridgeview Drive - 450,    Lewisville TX 75057-6018
                                                                                               TOTAL: 13
                Case 1-15-41173-cec               Doc 352        Filed 07/29/20          Entered 07/30/20 00:13:25




District/off: 0207-1                  User: jfebus                       Page 4 of 5                          Date Rcvd: Jul 27, 2020
                                      Form ID: 226                       Total Noticed: 173


              ***** BYPASSED RECIPIENTS (continued) *****

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
8533768            JASA Housing Management,    Services for the Aged,    161 Corbin Street & 3601,    Surf Avenue
8533836            Tech Street
smg*               Internal Revenue Service,    PO Box 7346,    Philadelphia, PA 19101-7346
8587510*          +Doherty Bread LLC,    7 Pearl Court,    Allendale NJ 07401-1654
8663866*          +Dual Purpose Corporation,    33-11 Francis Lewis Boulevard,     Flushing, NY 11358-1928
8554762*          +L&M Builders Group LLC,    1865 Palmer Ave. Ste 203,     Larchmont, NY 10538-3037
8672549*          +New York Heating Corporation,     354 Humboldt St.,   Brooklyn, NY 11211-3740
8533724         ##+Active Air Cooling & Heating,     4550 White Plains Rd.,    Bronx, NY 10470-1609
8533751         ##+E&M Sales Inc.,    1201 Broadway,    Ste. 308,   New York, NY 10001-5405
8547133         ##+NYS Attorney General Office,    Litigation Bureau,    120 Broadway,    24th Floor,
                    New York, NY 10271-0042
8533822         ##+Runway Tire Svc. Co Inc.,    41-15 19th Ave,    Astoria, NY 11105-1015
8533853         ##+Xerox Corporation,    45 Glover Avenue,    Norwalk, CT 06850-1238
                                                                                                  TOTALS: 2, * 5, ## 5

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 29, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 24, 2020 at the address(es) listed below:
              Alice Pin-Lan Ko    on behalf of Debtor    Community Environmental Center, Inc.
               alice.ko@whitecase.com
              Allen G Kadish    on behalf of Financial Advisor    Carpathia Asset Management, LLC
               akadish@archerlaw.com,
               lschildkraut@archerlaw.com;chansen@archerlaw.com;hbreakstone@archerlaw.com
              Allen G Kadish    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               akadish@archerlaw.com,
               lschildkraut@archerlaw.com;chansen@archerlaw.com;hbreakstone@archerlaw.com
              Allen G Kadish    on behalf of Plaintiff    Official Committee of Unsecured Creditors of Community
               Environmental Center Inc., d/b/a Build It Green! NYC akadish@archerlaw.com,
               lschildkraut@archerlaw.com;chansen@archerlaw.com;hbreakstone@archerlaw.com
              Arnold Mitchell Greene    on behalf of Defendant Richard M Cherry amg@robinsonbrog.com,
               rms@robinsonbrog.com;ls@robinsonbrog.com;cy@robinsonbrog.com;nfm@robinsonbrog.com
              Ashley Koenen     on behalf of Debtor    Community Environmental Center, Inc.
               akoenen@pryorcashman.com
              Clifford Katz     on behalf of Creditor    JP Morgan Chase Bank, NA ckatz@platzerlaw.com
              Daniel S. Holzman    on behalf of Interested Party    CEC Stuyvesant Cove, Inc., d/b/a Solar One,
               d/b/a Solar 1 danielholzman@quinnemanuel.com
              David M Mannion    on behalf of Creditor    A.S.K. Construction, Inc. DMannion@BlakeleyLLP.com,
               ecf@blakeleyllp.com
              Jeffrey Traurig     on behalf of Plaintiff    Official Committee of Unsecured Creditors of
               Community Environmental Center Inc., d/b/a Build It Green! NYC jtraurig@archerlaw.com
              John F McKay, III    on behalf of Creditor Richard M Cherry jmckay@bsk.com, mfriedrich@bsk.com
              Justin C Tan    on behalf of Creditor Richard M Cherry jtan@bsk.com
              Kenneth G. Roberts    on behalf of Creditor    L&M Builders Group LLC ken@krobertslawoffice.com
              Lori A Schwartz    on behalf of Defendant Richard M Cherry ls@robinsonbrog.com,
               nfm@robinsonbrog.com
              Marylou Martin     on behalf of U.S. Trustee    Office of the United States Trustee
               marylou.martin@usdoj.gov
              Matthew E Mawby    on behalf of Defendant Lawrence Graham mmawby@kbrlaw.com
            Case 1-15-41173-cec        Doc 352      Filed 07/29/20    Entered 07/30/20 00:13:25




District/off: 0207-1          User: jfebus                Page 5 of 5                  Date Rcvd: Jul 27, 2020
                              Form ID: 226                Total Noticed: 173


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Matthew E Mawby   on behalf of Interested Party Lawrence Graham mmawby@kbrlaw.com
              Matthew E Mawby   on behalf of Interested Party Karen L. Outlaw mmawby@kbrlaw.com
              Matthew E Mawby   on behalf of Defendant Karen L. Outlaw mmawby@kbrlaw.com
              Nancy L Kourland   on behalf of Debtor    Community Environmental Center, Inc.
               nancykourland@gmail.com
              Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
              Patrick Stoltz    on behalf of Defendant Karen L. Outlaw pstoltz@kbrlaw.com
              Patrick Stoltz    on behalf of Interested Party Donald H. Elliott pstoltz@kbrlaw.com
              Patrick Stoltz    on behalf of Interested Party Justin F. Green pstoltz@kbrlaw.com
              Patrick Stoltz    on behalf of Interested Party Karen L. Outlaw pstoltz@kbrlaw.com
              Patrick Stoltz    on behalf of Defendant Lawrence Graham pstoltz@kbrlaw.com
              Patrick Stoltz    on behalf of Interested Party Gregory P. Pressman pstoltz@kbrlaw.com
              Richard W. Boone, Jr.    on behalf of Defendant Kenneth L. Daniels richard.boone@wilsonelser.com
              Richard W. Boone, Jr.    on behalf of Interested Party Kenneth L. Daniels
               richard.boone@wilsonelser.com
              Sanford P Rosen   on behalf of Debtor    Community Environmental Center, Inc. srosen@rosenpc.com,
               pgyparakis@rosenpc.com
              Sarah M. Harvey   on behalf of Defendant Richard M Cherry sharvey@bsk.com,
               kdoner@bsk.com;amasica@bsk.com
              Sarah M. Harvey   on behalf of Creditor Richard M Cherry sharvey@bsk.com,
               kdoner@bsk.com;amasica@bsk.com
              Scott E Rynecki   on behalf of Creditor Dartiny Wadler rubrynlaw@aol.com
              Stephen A Donato   on behalf of Defendant Richard M Cherry sdonato@bsk.com,
               tayers@bsk.com;kdoner@bsk.com
              Ted A Berkowitz   on behalf of Creditor    New York State Department of Taxation and Finance
               ted.berkowitz@ag.ny.gov, enid.stuart@ag.ny.gov
                                                                                             TOTAL: 35
             Case 1-15-41173-cec                    Doc 352       Filed 07/29/20      Entered 07/30/20 00:13:25


 Information to identify the case:
 Debtor
                   Community Environmental Center, Inc.                            EIN 13−3762724
                   Name


 United States Bankruptcy Court Eastern District of New York
                                                                                   Date case filed for chapter 11 3/19/15
 Case number: 1−15−41173−cec




                            NOTICE OF HEARING TO DISMISS/CONVERT CASE
NOTICE IS HEREBY GIVEN THAT:

Upon the application of the United States Trustee for the Eastern District of New York, a hearing will be held before
the Honorable Carla E. Craig, United States Bankruptcy Judge, on August 19, 2020 at 04:00 PM at the following
location:
United States Bankruptcy Court, 271−C Cadman Plaza East, Courtroom 3529 − 3rd Floor, Brooklyn, NY
11201−1800

Notice is further given that this hearing is being brought on for an order converting this Chapter 11 case to a case
under Chapter 7 of the Bankruptcy Code or, in the alternative, dismissing this case and such other and further relief
as may seem just and proper.

Notice is further given that the original application is on file with the Clerk of the Court and with the United States
Trustee, and may be reviewed at either office during regular business hours.
Responsive papers shall be filed with the Bankruptcy Court and personally served upon the United States Trustee,
Brooklyn cases: Eastern District of New York (Brooklyn Office), U.S. Federal Office Building, 201 Varick Street,
Suite 1006, New York, NY 10014; Central Islip cases: 560 Federal Plaza, Central Islip, New York 11722−4437, no
later than seven (7) days prior to the hearing date set forth above. Any responsive papers shall be in conformity with
the Federal Rules of Civil Procedure, and indicate the entity submitting the response, the nature of the response and
the basis of the response.

The hearing scheduled may be adjourned from time to time by announcement made in open court without further
written notice.


 Dated: July 27, 2020


                                                                        For the Court, Robert A. Gavin, Jr., Clerk of Court




BLcdu2.jsp [Hearing to Dismiss/Convert/UST/Chapter 11 02/01/17]
